DETAILED ACTION
Applicant’s amendment filed 9/27/2022 has been fully considered. 
Claims 2-21 are pending and have been examined. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
Double Patenting
Claims 2-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10868836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A computer-implemented method, comprising: detecting, by a poller, a change in network endpoints associated with a sub-network, the network endpoints related to a subscription with respect to a network endpoint topic, the subscription associated with a security policy for a resource, the security policy including an indication from an entity associated with the sub-network to automatically update policy information responsive to a change in the network endpoints; publishing, on the network endpoint topic, new policy information associated with the change in the network endpoints; determining, based at least in part on the security policy, that the new policy information should be applied; and causing the new policy information to be applied for the security policy, wherein the security policy including the new policy information will be enforced for a subsequent access request relating to the resource” (claim 1, instant application) is analogous to 
“A computer-implemented method, comprising: determining an access policy to be enforced for a customer resource, the customer resource allocated to a customer from a plurality of resources in a resource provider environment; receiving indication of a range of Internet protocol (IP) addresses from which requests for access to the customer resource are to be permitted, the range of IP addresses associated with a sub-network; receiving indication from the customer to automatically update at least one policy definition of the access policy responsive to a change in the range of IP addresses; causing a policy manager, associated with the customer resource, to be subscribed to receive updates for the sub-network; detecting, by a poller, a first change in the range of IP addresses; generating a new policy definition for the access policy based at least in part upon the first change in the range of IP addresses; publishing the new policy definition, wherein the policy manager being subscribed to receive updates will receive the new policy definition; determining, based at least in part on the access policy, that the new policy definition should be applied; and causing the new policy definition to be applied for determining whether to grant access to the customer resources for a subsequently received access request” (claim 1, patent 10868836).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 2-21 of the instant application and thus anticipate the claims of the instant application. Claims 2-21 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/             Primary Examiner, Art Unit 2419